PER CURIAM.
 Appellant was convicted in the Circuit Court for Marion County of the crime of grand larceny and appealed from the judgment and sentence. We find no reversible error in the record but do find sufficient substantial evidence from which the jury could lawfully find appellant guilty of the crime. Among appellant’s contentions on appeal is that he has been twice put in jeopardy for the same offense. We can find nothing in the record to substantiate this contention that he has thus been deprived of his constitutional rights, so we cannot sustain this contention.
Affirmed.
STURGIS, C. J., and CARROLL, DONALD and WIGGINTON, JJ., concur.